759 N.W.2d 877 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas James WALLACE, Defendant-Appellant.
Docket No. 137296. COA No. 282681.
Supreme Court of Michigan.
February 4, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. *878 The application for leave to appeal the June 9, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to add issue is DENIED, without prejudice to the defendant raising the issue in a motion for relief from judgment under MCR subchapter 6.500.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant leave to appeal.
HATHAWAY, J., not participating. Justice HATHAWAY recuses herself and will not participate in this case as she was the presiding trial court judge. See MCR 2.003(B).